959 P.2d 1090 (1998)
135 Wash.2d 833
VINTAGE CONSTRUCTION COMPANY, INC., a Washington corporation, Respondent,
v.
CITY OF BOTHELL, a municipal corporation, Petitioner.
No. 64773-9.
Supreme Court of Washington, En Banc.
Argued October 14, 1997.
Decided July 30, 1998.
Pacific Legal Foundation, Brent D. Boger, John Groen, Bellevue, Robin L. Rivett, Sacramento, Amicus Curiae on behalf of Pacific Legal Foundation.
Ogden, Murphy & Wallace, Wayne Tanaka, Seattle, for Petitioner.
Graham & Dunn, Larry Smith, Peter S. McCormick, Seattle, for Respondent.
SANDERS, Justice.
A developer of a subdivision, Vintage Construction Company, Inc., commenced and prosecuted this action against the City of Bothell to recover $56,400 in park fees plus interest. On cross-motions for summary judgment the trial court dismissed the action, prompting Vintage to appeal to the Court of Appeals which not only reversed the dismissal but remanded with instructions to enter summary judgment for Vintage. See Vintage Constr. Co. v. City of Bothell, 83 Wash. App. 605, 922 P.2d 828 (1996). We subsequently granted Bothell's Petition for Review, 131 Wash.2d 1008, 932 P.2d 1256 (1997), and affirm the Court of Appeals for the reasons set forth in the articulate and scholarly opinion of Judge Becker which we herewith incorporate and adopt as our own.
*1091 Without attempting to restate that opinion here, we note for reference this case involves the claimed refund of a $400 per lot fee assessed against the developer as a condition precedent to subdivision approval. This fee is characterized by the City of Bothell as a fee in lieu of dedication. Relying upon Henderson Homes, Inc. v. City of Bothell, 124 Wash.2d 240, 877 P.2d 176 (1994) which involved almost identical facts, as well as Trimen Dev. Co. v. King County, 124 Wash.2d 261, 877 P.2d 187 (1994) which articulates the criteria against which such a fee must be judged under former RCW 82.02.020, we conclude the Court of Appeals was clearly correct in its analysis and remand to the trial court with direction that summary judgment be entered for Vintage Construction Company, awarding Vintage its costs on appeal.
DURHAM, C.J., and DOLLIVER, SMITH, GUY, JOHNSON, MADSEN, ALEXANDER and TALMADGE, JJ., concur.